                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


SUNDEE WILHITE BOLTON ET AL                          CASE NO. 3:19-CV-00657

VERSUS                                               JUDGE TERRY A. DOUGHTY

WENDELTA PROPERTY HOLDINGS LLC                       MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 24] of the Magistrate Judge having been

considered, together with the written objection [Doc. No. 28] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge's Report and

Recommendation is correct,

       IT IS ORDERED, ADJUDGED AND DECREED that plaintiff=s motion to remand

[Doc. No. 16] is GRANTED.

       MONROE, LOUISIANA, this 24th day of March, 2020.


                                                  _____________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
